Citation Nr: 0403520	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  01-06 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing 
loss during the period from September 10, 1999, to August 6, 
2003.

2.  Entitlement to a compensable rating for bilateral hearing 
loss after August 6, 2003.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1973 to January 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, granted 
entitlement to service connection for right ear hearing loss 
effective from September 9, 1999, and continued a denial of 
service connection for left ear hearing loss.  The veteran 
perfected an appeal for an increased rating claim for right 
ear hearing loss in December 2002.  In December 2002, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  In May 2003, the Board remanded 
the increased rating and service connection claims to the RO 
for additional development.

In a November 2003 rating decision the RO granted entitlement 
to service connection for left ear hearing loss effective 
from August 7, 2003.  The RO redefined the issue on appeal in 
light of this determination and, in essence, merged the newly 
established service-connected left ear hearing loss into the 
appellate issue in a November 2003 supplemental statement of 
the case.  As the perfected issue on appeal, in essence, 
incorporates the newly established service-connected 
disability, the Board finds the issues as listed on the title 
page of this decision are properly developed for appellate 
review.




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has 
sufficiently notified him of the information and evidence 
necessary to substantiate his claim.

2.  Audiometric evaluations for right ear hearing loss during 
the period from September 10, 1999, to August 6, 2003, for VA 
compensation purposes revealed Level I hearing acuity in the 
right ear and Level I hearing acuity in the left ear.

3.  Audiometric evaluations for bilateral hearing loss after 
August 6, 2003, for VA compensation purposes revealed Level I 
hearing acuity in the right ear and Level I hearing acuity in 
the left ear.


CONCLUSIONS OF LAW

1.  The requirements for a compensable rating for right ear 
hearing loss during the period from September 10, 1999, to 
August 6, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.87, Tables VI, VII 
(2003).

2.  The requirements for a compensable rating for bilateral 
hearing loss after August 6, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.85, 4.87, Tables VI, VII (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there was a significant 
change in VA law during the course of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  

The Board notes that the veteran was notified of the 
provisions of the VCAA and how it applied to his claims by 
correspondence dated in January 2004.  Although he was 
notified of the VCAA and the provisions applicable to his 
increased rating claims subsequent to the April 2001 and 
November 2003 rating decisions, as these claims are, in 
essence, derivative of those rating decisions and not based 
upon receipt of an application for benefits the Board finds 
he was not prejudiced by any VCAA notice timing deficiency.  
See VAOPGCPREC 8-2003; but see, Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).  The facts in this 
case can be distinguished from Pelegrini, in that VA 
regulations provide specific procedures upon receipt of a 
notice of disagreement and the United States Court of Appeals 
for Veterans Claims (Court) has held that only one notice of 
disagreement may be received upon a single adjudicatory 
issue.  See, 38 C.F.R. § 20.200 (2003); see also, Hamilton v. 
Brown, 4 Vet. App. 528, 538 (1993); Manlincon v. West, 12 
Vet. App. 238 (1999).  Here, notice for the claim involved 
could not have been provided prior to the rating decision 
from which the notice of disagreement flowed and subsequent 
notice and re-adjudication after the fact would have 
seriously impeded the timing and process for perfecting the 
appeal.

In addition, the veteran was sufficiently informed of the 
efforts to obtain evidence on his behalf and of the evidence 
actually received by VA by statements of the case issued in 
April 2001, March 2002, June 2003, and November 2003.  As he 
has been kept apprised of what he must show to prevail in his 
claims, what information and evidence he is responsible for, 
and what evidence VA must secure, there is no further duty to 
notify.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran's service medical records and all identified and 
authorized post-service medical records pertinent to the 
claims have been requested or obtained.  He underwent VA 
examinations sufficient for adequate determinations in 
February 2001 and August 2003.  Therefore, the Board finds 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Taking all factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider these claims on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Background

Service medical records show that an audiological evaluation 
in March 1980 revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
25
60
80
49
LEFT
35
30
30
45
35

On VA authorized audiological evaluation in February 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
40
45
31
LEFT
20
15
15
25
19

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 percent in the left ear.

On VA authorized audiological evaluation in August 2003, pure 
tone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
60
100
52
LEFT
25
20
30
35
27

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 percent in the left ear.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2003).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2003).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2003).

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
VA regulations require that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85 (2003).

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  If 
impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).

In this case, VA audiometric evaluations show that during the 
period from September 10, 1999, to August 6, 2003, findings 
for VA purposes involving one ear hearing loss were Level I 
hearing acuity in the right ear and Level I hearing acuity in 
the left ear.  See 38 C.F.R. §§ 4.85, Table VI.  VA 
audiometric evaluations show that after August 6, 2003, 
literal designations for bilateral hearing loss were Level I 
hearing acuity in the right ear and Level I hearing acuity in 
the left ear.  See 38 C.F.R. §§ 4.85, Table VI.  These 
findings warrant 0 percent disability ratings.  See 38 C.F.R. 
§ 4.85, Table VII.  No competent evidence demonstrating a 
more severe hearing loss has been submitted.  Therefore, the 
Board finds entitlement to higher ratings are not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign any higher ratings. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claims 
for compensable ratings.


ORDER

Entitlement to a compensable rating for right ear hearing 
loss during the period from September 10, 1999, to August 6, 
2003, is denied.

Entitlement to a compensable rating for bilateral hearing 
loss after August 6, 2003, is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



